         Case 4:18-cm-00012-BAB Document 1                              Filed 10/29/18 Page 1 of 23 PageID #: 1

AO 106 (Rev. 04/10 A   lication for a Search Warrant


                                       UNITED STATES DISTRICT COURT
                                                                 for the
                                                       Western Dis1Tict of Arkansas
                                                          Texarkana Division

         In the Matter of the Search of                          )
                                                                 )
         EMACHINES E525-2632 LAPTOP                              )
         COMPUTER BEARING SERIAL NUMBER                          )
         LXN7502171013103D51601                                  )

                                         APPLICATION FOR A SEARCH WARRANT
         I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjmy that I have reason to believe that on the following person or property (identify the person or describe property to
be searched and give its location): an E525-2632 laptop computer bearing serial number LXN7502171013103D51601, seized
from 103 Mercer Street, Horatio, Arkansas 71842, maintained as evidence at Homeland Security Investigations Office in
the Western District of Arkansas, hereinafter referred to as the "Device" and more particularly described on Attachment
"A".
Located in the Western District of Arkansas, there is now concealed: See Attachment "B."

        The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):

                  •        evidence of a crime;

                  D        contraband, :fiuits of crime, or other items illegally possessed;

                  D        property designed for use, intended for use, or used in committing a crime;

                  D        a person to be arrested or a person who is unlawfully restrained.

        The search is related to a violation of:
                Code Section                                              Offense Description
                I 8 U.S.C. § 554                        Smuggling Goods from the United States
                18 U.S.C. § 924(c)                      Possession of a Firearm in Furtherance of a Drug Trafficking Offense
               21 U.S.C. §§ 841(a)(l), 843(b)           Distribution and Possession with Intent to Distribute Controlled Substances;
               and 846                                  Conspiracy to Commit those Offenses; and Using a Communication Facility
                                                        to facilitate those Offenses

        The application is based on these facts:

        •     Continued on the attached sheet.

        D Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ _                                           _.J   is requested
under 18 U .S.C. § 3103a, the basis nf which is set furth on the attached shoot. ~


                                                                         _ ___Jc;;?.__.,1/!J.!!s-~!!.-A.LR:....!'P~lic~a=n=t's~s""ig""n•a""tu""re-.._ _ _ _ __
                                                                         Jeremy T. Ridenour, HSI Special Agent
                                                                                                       Printed name and title

Swom to before me and signed in my presence.

Date: October~2018.


City and state: Texarkana, Arkansas                                      Bany A. B1yant, Chief United States Magistrate Judge
                                                                                                         Printed name and title
 Case 4:18-cm-00012-BAB Document 1                        Filed 10/29/18 Page 2 of 23 PageID #: 2




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF ARKANSAS


 IN THE MATTER OF THE SEARCH OF:                                    4:18-cm-12
 EMACHINES E525-2632 LAPTOP                              Case No. - - ------
 COMPUTER BEARING SERIAL NUMBER
 LXN7502171013103D51601
                                                         Filed Under Seal




                                AFFIDAVIT IN SUPPORT OF AN
                              APPLICATION UNDER RULE 41 FOR A
                               WARRANT TO SEARCH AND SEIZE

         I, Jeremy T. Ridenour, being first duly sworn, hereby depose and state as follows:

                         INTRODUCTION AND AGENT BACKGROUND

         I.        I make this affidavit in support of an application under Rule 41 of the Federal Rules

of Criminal Procedure for a search wa1Tant authorizing the forensic examination of property,

namely        an     emachines      E525-2632      laptop     computer      bearing   serial    number

LXN7502171013103D51601, which is cun·ently in the possession of Homeland Security

Investigations (hereinafter referred to as HSI), and the extraction from that property of

electronically stored information as described in Attachment B. This laptop computer, hereinafter

the "Device," was seized by HSI on March 6, 2018, pursuant to a Search and Seizure Wanant

issued by the United States District Court, Western District of Arkansas, for the premises located

at 103 Mercer Street, Horatio, Arkansas 71842.

         2.        I am a Special Agent with HSI, and have been since its creation on March 1, 2003.

Previously, I was a Border Patrol Agent, and then a Special Agent with the Immigration and

Naturalization Service.

                                                     1
 Case 4:18-cm-00012-BAB Document 1                   Filed 10/29/18 Page 3 of 23 PageID #: 3




        3.      Included in my responsibilities as a federal law enforcement officer is conducting

investigations relating to violations of Title 21 U.S.C. §§ 841, 843, and 846, prohibiting

distribution and possession with intent to distribute controlled substances, conspiracies to commit

those offenses, and use of a communication facility to facilitate those offenses. My responsibilities

also include conducting investigations relating to violations of Title 18 U.S.C. §§ 554, and 924(c),

prohibiting the exportation of merchandise from the United States contrary to law or regulation,

and possession of a firearm in furtherance of a drug trafficking crime. I have paiticipated in and

conducted investigations involving federal export, firea1ms, and controlled substance distribution

violations, entailing the execution of search wairants, analysis of electronically stored information,

and various other investigative tools and methods.

       4.      Through these investigations, my training and experience, and conversations with

other law enforcement officers, I have become familiar with the methods used by drng traffickers

to obtain, manufacture, smuggle, and distribute controlled substances, collect and launder drug

trafficking-derived proceeds, communicate with organizational members, and utilize firearms in

furtherance of their criminal activity.

       5.      The facts contained in this affidavit come from my personal observations, my

training and experience, and info1mation obtained from other law enforcement officers and

witnesses. This affidavit is intended to show merely that there is sufficient probable cause for the

requested wan·ant and does not set forth all of my knowledge about this matter.

       6.      The requested warrant would authorize the forensic examination of the Device for

the purpose of identifying and seizing electronically stored evidence of the distribution and

possession with intent to distribute controlled substances, unlawful use of a communications

facility, and conspiracy in violation of Title 21, U.S.C. §§ 841(a)(l), 843(b), and 846,

                                                 2
 Case 4:18-cm-00012-BAB Document 1                   Filed 10/29/18 Page 4 of 23 PageID #: 4




electronically stored evidence of the unlawful exp01tation of merchandise in violation of Title 18

U.S.C. § 554, and electronically stored evidence of the receipt, possession, and transfer of firearms

in fmtherance of a drug trafficking clime, in violation of Title 18 U.S.C. § 924(c).             The

electronically stored evidence sought is described more paiticularly in Attachment B to this

Affidavit.

                                         TECHNICAL TERMS

       7.      Based on my training and experience, I use the following technical terms to convey

the following meanings:

               a.     Internet: The internet is a global network of computers and other electronic
               devices that communicate with each other. Due to the strncture of the internet,
               connections between devices on the internet often cross state and international
               borders, even when the devices communicating with each other are in the same
               state.

               b.      Facebook: Facebook is a free-access social networking internet website
               that cai1 be accessed at http://www.facebook.com. Facebook users can establish
               accounts and then use their accounts to share written news, photographs, videos,
               and other information with other Facebook users, and sometimes with the general
               public.

       8.      Based on my training, experience, and research, I know that the Device has

capabilities that allow it to access the internet. In my training and experience, examining data

stored on devices of this type can uncover, among other things, evidence that reveals or suggests

who possessed or used the device.

                   INFORMATION REGARDING THE USE OF COMPUTERS
                      IN DRUG TRAFFICKING AND RELATED CRIMES

       9.      Based upon my training, experience, and participation in other controlled substance

and firearms investigations, as well as the knowledge and experience of other law enforcement

officers with whom I have worked, I know:


                                                 3
 Case 4:18-cm-00012-BAB Document 1                    Filed 10/29/18 Page 5 of 23 PageID #: 5




               a.      That it is common for drug traffickers (often referred to as dealers or
               distributors) to maintain records relating to the ordering, transpo1iation, sale and
               distribution of controlled substances, and to the collection, transfer and expenditure
               of payments therefor or proceeds thereof. That the aforementioned records are
               maintained where the traffickers have ready access to them, including their
               residences, businesses, vehicles, storage units and/or other locations over which
               they maintain dominion and control.

               b.     That drug traffickers often utilize electronic equipment, such as computers
               to generate, transfer, count, record and/or store the information described in the
               preceding paragraph.

               c.      That drng ttaffickers commonly maintain electronic equipment, such as
               computers, which contains the names, telephone numbers, addresses and/or
               electronic email addresses of others involved in drng trafficking, whether within
               the same drug trafficking organization or separately;

               d.     That drug traffickers often take or cause to be taken photographs and videos
               of themselves, their associates, their assets and their products. That drug traffickers
               usually maintain these photographs and videos in their possession, often on
               computers, in locations over which they maintain dominion and control;

               e.       That drug traffickers often travel, or pay and arrange for others to travel, in
               furtherance of their drug trafficking activities, including traveling to transport drugs
               and to transport cmTency derived from and/or related to the drug trafficking
               activities. Drug traffickers who travel, or who contract others to travel on their
               behalf, often communicate with their sources of supply or customers prior to,
               during and after their travel. Drug traffickers typically leave records of these
               communications in various places, including, but not limited to, their cellular
               telephones, computers, text messaging devices, telephone answering machines, and
               handwritten notes. These communication records are commonly found in a
               trafficker's residence, or other locations over which they maintain dominion or
               control.


                 ELECTRONIC STORAGE AND FORENSIC ANALYSIS

       10.    Based on my knowledge, training, and experience, I know that electronic devices,

such as laptop computers, can and often do store infonnation for long periods of time. Similarly,

                                                  4
 Case 4:18-cm-00012-BAB Document 1                    Filed 10/29/18 Page 6 of 23 PageID #: 6




things that have been viewed via the internet are typically stored for some period of time on the

device. This infmmation can sometimes be recovered with forensics tools.

        11.    There is probable cause to believe that things that were once stored on the Device

may still be stored there, for at least the following reasons:

               a.      Based on my knowledge, training, and experience, I know that computer
               files or remnants of such files can be recovered months or even years after they
               have been downloaded onto a storage medium, deleted, or viewed via the internet.
               Electronic files downloaded to a storage medium can be stored for years at little or
               no cost. Even when files have been deleted, they can be recovered months or years
               later using forensic tools. This is so because when a person "deletes" a file on a
               computer, the data contained in the file does not actually disappear; rather, that data
               remains on the storage medium until it is overwritten by new data.

               b.      Therefore, deleted files, or remnants of deleted files, may reside in free
               space or slack space-that is, in space on the storage medium that is not cmTently
               being used by an active file-for long periods of time before they are overwritten.
               In addition, a computer's operating system may also keep a record of deleted data
               in a "swap" or "recovery" file.

               c.      Wholly apart :from user-generated files, computer storage media-in
               particular, computers' internal hard drives--contain electronic evidence of how a
               computer has been used, what it has been used for, and who has used it. To give a
               few examples, this forensic evidence can take the fo1m of operating system
               configurations, artifacts :from operating system or application operation, file system
               data structures, and virtual memory "swap" or paging files. Computer users
               typically do not erase or delete this evidence, because special software is typically
               required for that task. However, it is technically possible to delete this information.

               d.    Similarly, files that have been viewed via the internet are sometimes
               automatically downloaded into a temporary Internet directory or "cache."

       12.     Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only electronically stored information that might serve as direct evidence

of the crimes described on the wru.Tant, but also forensic evidence that establishes how the Device

was used, the purpose of its use, who used it, and when. There is probable cause to believe that

this forensic electronic evidence might be on the Device because:



                                                  5
 Case 4:18-cm-00012-BAB Document 1                  Filed 10/29/18 Page 7 of 23 PageID #: 7




               a.      Data on the storage medium can provide evidence of a file that was once on
               the storage medium but has since been deleted or edited, or of a deleted portion of
               a file (such as a paragraph that has been deleted from a word processing file).
               Virtual memory paging systems can leave traces of info1mation on the storage
               medium that show what tasks and processes were recently active. Web browsers,
               e-mail programs, and chat programs store configuration information on the storage
               medium that can reveal inf01mation such as online nicknames and passwords.
               Operating systems can record additional information, such as the attachment of
               peripherals, the attachment of USB flash storage devices or other external storage
               media, and the times the computer was in use. Computer file systems can record
               information about the dates files were created and the sequence in which they were
               created.
               b.     Forensic evidence on a device can also indicate who has used or controlled
               the device. This "user attribution" evidence is analogous to the search for "indicia
               of occupancy" while executing a search wa1Tant at a residence.

               c.     A person with appropriate familiarity with how an electronic device works
               may, after examining this forensic evidence in its proper context, be able to draw
               conclusions about how electronic devices were used, the purpose of their use, who
               used them, and when.
               d.     The process of identifying the exact electronically stored information on a
               storage medium that are necessary to draw an accurate conclusion is a dynamic
               process. Electronic evidence is not always data that can be merely reviewed by a
               review team and passed along to investigators. Whether data stored on a computer
               is evidence may depend on other information stored on the computer and the
               application of knowledge about how a computer behaves. Therefore, contextual
               info1mation necessary to understand other evidence also falls within the scope of
               the warrant.
               e.      Further, in finding evidence of how a device was used, the purpose of its
               use, who used it, and when, sometimes it is necessary to establish that a particular
               thing is not present on a storage medium.

               f.      How the electronic device was used; data that was sent or received; and
               other records that indicate the nature of the offense.

       13.     Nature of examination.      Based on the foregoing, and consistent with Rule

41(e)(2)(B), the wal1'ant I am applying for would pe1mit the examination of the device consistent

with the wa1Tant. The examination may require authorities to employ techniques, including but

not limited to computer-assisted scans of the entire medium, that might expose many pruts of the

device to human inspection in order to determine whether it is evidence described by the wal1'ant.
                                                6
 Case 4:18-cm-00012-BAB Document 1                   Filed 10/29/18 Page 8 of 23 PageID #: 8




        14.     Manner of execution. Because this warrant seeks only permission to examine a

device already in law enforcement's possession, the execution of this wairnnt does not involve the

physical intrusion onto a premises. Consequently, I submit there is reasonable cause for the Comt

to authorize execution of the WatTant at any time in the day or night.

                                       PROBABLE CAUSE

        15.    On December 15, 2015, the South Central Arkansas Drug Task Force and other law

enforcement agencies executed a search and seizure warrant issued by the Circuit Court of Sevier

County, Arkansas for Jorge Preciado-Anedondo's residence located at 308 Isabell, in Horatio,

Arkansas. The Search and Seizure Wan-ant specified, among other items, firearms, cell phones

and cun-ency as items to be seized.

        16.    Upon executing that Search and Seizure Warrant, participating law enforcement

officers located and seized, among other items, a Rock Island Arms 9mm pistol bearing serial

number RIA1606992, a Colt M4 Cai·bine .22 caliber rifle bearing serial number BP094789, a

ballistic vest, four cellular telephones, and cunency.

       17.     On April 12, 2016, the South Central Arkansas Drug Task Force applied to the

Circuit Court of Sevier County, Arkansas, for a warrant authorizing the search of the fom cellular

telephones seized from Jorge Preciado-An-endondo's residence on December 15, 2015. The

requested warrant was granted.

       18.     Information retrieved during the search of one of those cellular telephones, an

Apple iPhone 6, indicates that it is assigned telephone number 870-279-4475. Three images

retrieved from this cellular telephone depict a juvenile male with a rifle substantially similar in

appearance to the rifle seized from Jorge Preciado-An-endondo' s residence on December 15, 2015.

Another image retdeved from the iPhone 6 depicts a male similar in appearance to Yeyserh

                                                 7
 Case 4:18-cm-00012-BAB Document 1                  Filed 10/29/18 Page 9 of 23 PageID #: 9




Navarrete-Martinez in a vehicle with a rifle similar in appearance to the rifle seized from Jorge

Preciado-Arrendondo's residence on December 15, 2015.

        19.    I have obtained subscriber information from AT&T, Inc., which reveals that the

subscriber for cellular telephone number 870-279-4475 from March 18, 2011, to December 19,

2015, is Elizabeth Navan-ete of Horatio, Arkansas. Elizabeth Navan-ete is the wife of Jorge

Preciado-Arrendondo.      Telephone number 870-279-4475 was given as Jorge Preciado-

Arredondo's phone number during his June 9, 2015, booking into the Sevier County, Arkansas

jail.

        20.    In the same iPhone 6, the telephone number 870-279-3975 is saved as a contact

entitled "Yessy" and as a contact entitled "Yeyserh." I have obtained subscriber information and

toll records for telephone number 870-279-3975 from AT&T, Inc. That info11nation reveals that

the subscriber for that number, for the period from December 15, 2010, to as late as July 31, 2017,

is also Elizabeth NavruTete of Horatio, Arkansas. Deprutment of Homeland Security records

indicate that Yeyserh NavruTete-Mrutinez and Elizabeth Navan-ete are siblings. Telephone number

870-279-3975 was also listed as Yeyserh Navan-ete-Ma1tinez's phone number during his July 12

and July 24, 2013, bookings at the Sevier County, Arkansas jail.

        21.    An SMS message located in the above-referenced Apple iPhone 6, dated December

5, 2015, contains the text, "Juan Abelru·do Gallardo Mtz replied to your comment on Triple-X

Motorspolis & Outdoors - RekjavicXXX's photo. https://fb.com/l/25yojH6RTiVnXLs Hell no

Reply with your comment or "like"."        This message is located in an "inbox" and has been

designated as deleted. This indicates that the person using the iPhone 6 assigned the number 870-

279-4475 was, at least as of that date, not the person using the Facebook account with usernrune



                                                8
Case 4:18-cm-00012-BAB Document 1                   Filed 10/29/18 Page 10 of 23 PageID #: 10




"Juan Abelardo Gallardo Mtz." It also indicates a link between the person using the above-

referenced iPhone 6 and the person using that Facebook account.

        22.    In or about November 2016, upon learning of the seizure of the above-described

firearms from Jorge Preciado-Anedondo, I requested a Firearms Trace for each firearm from the

Bureau of Alcohol, Tobacco, Firearms and Explosives.

       23.     On December 9, 2016, the Bureau of Alcohol, Tobacco, Fireanns and Explosives

provided me with a Firearms Trace Summary indicating that the above-referenced Rock Island

Arm 9mm pistol, bearing serial number RIAl 606992, was originally purchased by a named

resident of Wake Village, Texas, on February 11, 2015, from the Gander Mountain Store in

Texarkana, Texas. This trace summary also indicates that the pistol was manufactured in the

Philippines. On December 13, 2016, I interviewed this purchaser and learned that he/she had sold

the pistol to a named resident of New Boston, Texas. On December 14, 2016, I spoke via telephone

with this resident of New Boston, Texas, and he/she advised me that he/she had sold the pistol to

a named individual, hereafter D.A., of DeQueen, Arkansas, on an unknown date. On December

19, 2016, I interviewed D.A. I showed D.A. a photograph of the above-described Rock Island

pistol. D.A. immediately recognized the pistol in the photograph, and told me that he/she had sold

it to an adult male in DeQueen, Arkansas. D.A. provided me with screenshots of his/her Facebook

messenger communication with the person to whom he/she sold the pistol.                 In those

communications, D.A. arranged for the sale of the pistol on April 21, 2015, to an individual

utilizing the Facebook account with the usemame of "Juan Abelardo Gallardo Mtz." The profile

picture used for that account in the communications provided by D.A. contains the words

"NUEVA GENERACION" and bears a photograph of the back of an individual with a long-arm

firearm, with the individual's right arm raised above his head.      In the communication, the

                                                9
Case 4:18-cm-00012-BAB Document 1                     Filed 10/29/18 Page 11 of 23 PageID #: 11




individual utilizing the Facebook account with the usemame of "Juan Abelardo Gallardo Mtz"

indicates that he or she was in Horatio, Arkansas, was interested in purchasing the pistol, and

would meet D.A. at a location in DeQueen, Arkansas, after going to an automated teller machine.

       24.     On December 9, 2016, the Bureau of Alcohol, Tobacco, Firea1ms and Explosives

also provided me with a Firerums Trace Summary indicating that the above-referenced Colt M4

Cru·bine .22 caliber rifle bearing serial number BP094789 was manufactured in Germany and

originally purchased by a named individual, hereafter C.W., of Gillham, Arkansas, on Februru·y

10, 2013. On December 19, 2016, I spoke with C.W., who advised that he/she had sold the above-

described rifle to a Hispanic male in Gillham, Arkansas, after posting it for sale on a "Facebook

swap shop" page.      C.W. provided me with screenshots of his/her Facebook group page

communication with the purchaser of the rifle.

       25.     I have reviewed the Facebook group page communications provided by C.W.,

which contain a photograph of the above-described rifle and indicate that, on Februru-y 3, 2015,

he/she made arrangements for the sale of that rifle on the following day to an individual utilizing

the Facebook account with a usemame of "Juan Abelardo Gallardo Mtz." The profile picture for

the Facebook account of "Juan Abelardo Gallardo Mtz" in the communications with C.W. is the

same profile picture as that of the Facebook account with which D.A. communicated, when selling

the Rock Island 9mm pistol. In the communications provided by C.W., the individual utilizing the

Facebook account with usemame of "Juan Abelardo Gallru·do Mtz" indicates that he or she lived

ten minutes from DeQueen, Arkansas, and requested to receive a text message at 870-279-3975

the following day. That number is the same number attributed to Yeyserh Navarrete-Martinez

during his Sevier County bookings and is the same number assigned to contact "Yeyserh" in the

above-referenced iPhone 6.

                                                 10
Case 4:18-cm-00012-BAB Document 1                 Filed 10/29/18 Page 12 of 23 PageID #: 12




        26.    Toll records for telephone number 870-279-397 5 provided by AT&T, Inc., indicate

sixteen contacts on February 4, 2015, likely text messages, between telephone number 870-279-

3975 and the telephone number from which C.W. contacted me on December 19, 2016. These toll

records also indicate numerous contacts between telephone number 870-279-3975 and telephone

number 870-279-4475.

       27.     On or about January 11, 2017, the public portion of the Facebook account with

usemame "Juan Abelardo Gallardo Mtz" contained the same profile picture bearing the words

"NUEVA GENERACION" seen in the communications provided to me by D.A. and C.W.,

relating to the sale of the above-:-described firearms. The public portion of that Facebook account

also contains a photograph of a young male inside a vehicle near what appears to be an O'Reilly

Auto Parts store. This building and the surrounding tree line in the photograph appear to me to be

consistent with the O'Reilly Auto Pruts store located in DeQueen, Arkansas. This public portion

of the Facebook account with username of "Juan Abelmdo Gallardo Mtz" also contains

photographs of the young male and an adult male I believe to be Yeyserh Navarrete-Martinez. The

public portion of that Facebook account also lists various "friends" with a last name of Navarrete,

including Elizabeth Preciado Navru-rete.

       28.     On January 25, 2017, I submitted a preservation request to Facebook for the account

associated with the username of "Juan Abelardo Gallru-do Mtz."

       29.     On February 21, 2017, information obtained using Facebook.com indicated that the

account with the username of "Juan Abelru·do Gallru-do Mtz" is assigned Facebook identification

number 100002087038003.




                                                11
Case 4:18-cm-00012-BAB Document 1                 Filed 10/29/18 Page 13 of 23 PageID #: 13




          30.   On April 7, 2017, the United States District Court for the Western District of

Arkansas, Texarkana Division, issued a Search and Seizure Warrant for inf01mation associated

with Facebook identification number 10000208703 8003.

          31.   On April 21, 2017, Facebook provided me with a response to the Search and

Seizure     Wan·ant   for    information   associated   with   Facebook   identification   number

10000208703 8003, revealing that "m.chino44@yahoo.ca" and "yeyserh.mtz@facebook.com" are

email addresses registered to the account, that 870-279-3975 is a cellular telephone number

associated with the account, that the gender of the account holder is identified as male, and that

his date of birth is November 12, 1990. Department of Homeland Security records indicate that

this is the date of birth of Yeyserh Nava1Tete-Martinez.

       32.      The information provided by Facebook also contains a c01Tespondence occun'ing

on March 1 and 2, 2016, negotiating the purchase of a rifle, magazines, ammunition, and a case by

the user of the Facebook account with identification number 100002087038003 from the user of

another Facebook account for $800. Included in this co1Tespondence are two photographs of an

apparent AK-47 rifle.       During the co1Tespondence, the user of the Facebook account with

identification number 100002087038003 asks if the seller can provide a "BOSale with your phone

number and info". The correspondence concludes on March 2, 2016, at approximately 5:00 p.m.

Central Standard Time (CST), with the seller attempting to locate the user of the Facebook account

with identification number 100002087038003 at the agreed meeting location, the Tractor Supply

store in Texarkana.         The user of the Facebook account with identification number

100002087038003 had indicated that he/she would be buying dog food at this location and

requested to meet there. On July 7, 2017, I observed Yeyserh Navan·ete-Martinez walk out of the



                                                12
Case 4:18-cm-00012-BAB Document 1                   Filed 10/29/18 Page 14 of 23 PageID #: 14




Tractor Supply store in DeQueen, Arkansas, with a large bag of apparent dog food and place it in

the bed of his pickup truck.

       33.     The information provided by Facebook also contains a con-espondence occun-ing

on April 19, 2016, between the user of the Facebook account with identification number

100002087038003 and the user of another Facebook account who sought to sell a rifle,

ammunition, and related items. Included in this con-espondence are four photographs of an

apparent AK-47 rifle. Although the user of the Facebook account with identification number

10000208703 8003 asked the user of the other Facebook account, "You stiII have this Ak for sale?",

and requested additional photographs, there is no indication from the information provided by

Facebook that a transaction occun-ed.

       34.     Infonnation I have obtained from Midway USA, a shooting, hunting, and outdoor

products retailer, reveals that Yeyserh Navall'ete, date of birth November 12, 1990, with a

telephone number of 870-279-3975 and an e-mail address of m.chino44@yahoo.ca, and having

addresses of P.O. Box 564 and 103 Mercer Street, Horatio, Arkansas 71842, has placed 17 orders

for firerums parts or accessories from March 2, 2016, to December 5, 2017, with a total payment

amount of $3,071. Payment for each of these orders was made via credit card, and all but one has

been identified by Midway USA as having been placed via the intemet. The item ordered from

Midway USA by Yeyserh Navarrete on December 5, 2017, and to be shipped to 103 Mercer Street,

Horatio, Arkansas 71842, is described as: Sightmark LoPro Weapon Light White LED with Green

Laser Sight Picatinny-Style Mount Flat Dark Earth. The "Grand Total" amount for this item was

$150. Another item ordered from Midway USA by Yeyserh Nava1Tete, described as a FAB

Defense Handguard with Picatinny Rails AK-47 Polymer Black, has a repmied invoice date and

time ofMru·ch 2, 2016, 9:57 p.m. CST. Therefore, this order was placed approximately five hours

                                               13
Case 4:18-cm-00012-BAB Document 1                Filed 10/29/18 Page 15 of 23 PageID #: 15




after the planned meeting between the user of the Facebook account with identification number

100002087038003 and the user of another Facebook offering an apparent AK-47 rifle for sale, as

previously described.

        35.    Info1mation I have obtained from Sportsman's Guide, an outdoor and hunting gear

retailer, reveals that Yeyserh Navarrete, with a telephone number of 870-279-3975, an address of

P.O. Box 564, Horatio, Arkansas 71842, and an email address ofm.chino44@yahoo.ca, placed an

order for nine items described as The1mold 30rd AR-15 (appearing to myself to be a rifle

magazine), on May 9, 2016, for a total payment amount of $95.89, and another order on May 11,

2016, for five items described as Tapco 30rd Ak-47 Mag (also appearing to myself to be a rifle

magazine), for a total payment amount of $87.93. Both payments appear to have been made via

credit card.

        36.    Infonnation I have obtained from Raleigh Tactical Supply LLC, an outdoor

spo1ting goods retailer, reveals that Yeyserh Navarrete, with a telephone number of 870-279-3975,

an address of P.O. Box 564, Horatio, Arkansas 71842, and an e-mail address of

m.chino44@yahoo.ca, placed an order on May 11, 2016, for five items described as PMAG 30

AK/AKM MOE, 7 .62X3 9 Magazine, for a total payment amount of $79 .44, which appears to have

been made via credit card. This info1mation also indicates that Yeyserh Nava1rete learned of the

retailer through Amazon.

       37.     Info1mation I have obtained from Primary Alms, LLC, a firearms parts and optics

retailer, reveals that Yeyserh Navan-ete, with a telephone number of 870-279-3975, and addresses

of P.O. Box 564 and 103 Mercer Street, Horatio, Ai·kansas 71842, placed an order on February 14,




                                               14
Case 4:18-cm-00012-BAB Document 1                 Filed 10/29/18 Page 16 of 23 PageID #: 16




2017, for an item described as EOTech EXPS3-0 Tan Holographic Sight, for a total payment

amount of$645.49, which appears to have been made via credit card.

        38.    Infmmation I have obtained from BulkAmmo.com, a bulk ammunition vendor,

reveals that Yeyserh Navan-ete, with a telephone number of870-279-3975, addresses of P.O. Box

564 and 103 Mercer Street, Horatio, Arkansas 71842, and an e-mail address of

m.chino44@yahoo.ca, placed an order with the company via the internet on March 6, 2017, for

items described as 1,000 rounds of7.62x39mm Ammo by Tula-122gr FMJ, for a total payment

amount of $244.00, which appears to have been made via credit card.

       39.     Information I have obtained from Samson Manufacturing Corporation, a firearms

parts and accessories manufacturer, reveals that Yeyserh Navarrete, with a telephone number of

870-279-3975, addresses of P.O. Box 564 and 103 Mercer Street, Horatio, Arkansas 71842, and

an email address of m.chino44@yahoo.ca, placed an order with the company via the internet on

August 7, 2017, for an item described as an AR-15 Free Floating Rail Mid Length Piston System,

9" upper/ 12" lower, for a total payment amount of $340.99, which appears to have been made

via credit card. Samson Manufacturing Corporation also provided a United Parcel Service tracking

number for this purchase.

       40.     I have queried the United Parcel Service website for this tracking number, and

learned that the parcel was delivered in Horatio, Arkansas, on August 10, 2017, at 3 :03 p.m., with

the following text in the "Left At" field: Met Customer Man. HSI surveillance of 103 Mercer

Street, Horatio, Arkansas 71854, on August 10, 2017, revealed the presence of an apparent UPS




                                                15
Case 4:18-cm-00012-BAB Document 1                 Filed 10/29/18 Page 17 of 23 PageID #: 17




delivery truck parked in the street in front of the residence at approximately 2:57 p.m. Central

Daylight Time.

       41.     Information I have obtained from Daniel Defense Incorporated, a firearms, firea11ns

parts and accessories retailer, reveals that Yeyserh Navarrete, with addresses of P.O. Box 564 and

103 Mercer Street, Horatio, Arkansas 71842, placed an order with the company via the internet on

or about October 2, 2017, for an item described as an M4Al SOCOM URG FDE, for a total

payment amount of $1,280, which appears to have been made via credit card.             The image

associated with this item on the Daniel Defense Incorporated website appears to me to be a barrel

assembly for a rifle. Daniel Defense Incorporated also provided a FedEx confirmation printout

for the tracking number attributed to this purchased item, which indicates that it was delivered on

October 4, 2017, to 103 Mercer Street, Horatio, Arkansas 71842.

       42.     On March 2, 2018, a Search and Seizure Wan-ant was issued by the United States

District Comi, Western District of Arkansas, for the premises located at 103 Mercer Street,

Horatio, Arkansas 71842. Electronic devices were among the items identified as subject to seizure

in Attachment B of this waffant. On March 6, 2018, special agents with HSI and law enforcement

officers with the Sevier County, Arkansas Sheriff's Office and DeQueen, Arkansas Police

Department executed this Search and Seizure Warrant.

       43.    Upon executing the Search and Seizure Warrant, participating officers found

Yeyserh N avarrete-Maiiinez to be the sole occupant of the residence. The participating officers

discovered and seized the Device, fireaims, firearms paiis, ainmunition, $4,527 in United States

cun-ency, 435.4 grams of a substance later determined to be methamphetamine hydrochloride,

6.6534 grams of a substance later determined to be cocaine hydrochloride, and other items



                                                16
Case 4:18-cm-00012-BAB Document 1                     Filed 10/29/18 Page 18 of 23 PageID #: 18




pursuant to the Search and Seizure Wa1Tant. The Device is currently maintained as evidence by

HSI within the Westem District of Arkansas.

        44.     One of the seized firearms, a loaded Glock pistol, was discovered within a few feet

of the seized methamphetamine hydrochloride.

        45.     After being advised of my identity as a federal agent, provided with a copy of the

Search and Seizure Wa1Tant, and advised of his Constitutional rights with a written and verbal

Miranda waming, Yeyserh Navan-ete-Martinez indicated that he understood his rights and agreed

to answer my questions without a lawyer present.

        46.    Yeyserh Nava1Tete-Martinez thereafter asked me if his intemet service had been

blocked, noting that he was unable to view a surveillance camera I observed mounted on the front

porch of the residence.

       47.     Yeyserh Nava1Tete-Martinez stated that his only source of income was the sale of

methamphetamine, which he had been engaged in for the previous three to four years. He admitted

that he had recently purchased methamphetamine for the purpose of distribution and had sold one

pound to an individual, and one ounce to another individual.

       48.     Yeyserh Navan-ete-Martinez stated that he had two operational firearms and

ammunition in his residence, where he lived alone. He also stated that he had purchased an "AK,"

which I understood to mean an AK-47 rifle, on Facebook from a man in Texarkana. He said that

he had received it from the seller at a Tractor Supply store.

       49.     Based upon my investigation, experience and knowledge regarding distribution of

controlled substances, I have probable cause to believe Yeyserh Navarrete-Martinez would have

sent money and/or other prope1ty to the source of his purchases of controlled substances in states

other than Arkansas and/or to foreign countries. Yeyserh Navarete-Martinez also told of instances

                                                 17
Case 4:18-cm-00012-BAB Document 1                    Filed 10/29/18 Page 19 of 23 PageID #: 19




in which he had transferred fireaims to others outside Arkansas, including outside the United

States. Based upon my investigation, experience and knowledge regarding distribution of

controlled substances and firearms, I have probable cause to believe he received and shipped

firearn1s in interstate and/or foreign commerce. Yeyserh Navairete-Martinez recounted two other

instances in which he had transferred a fireaim to other individuals.

        50.     The Device found in his residence was capable of using the Internet. Navan-ete-

Martinez stated that his Internet access was not working and wanted to know if it had been blocked

by law enforcement. Therefore, the Device not only was capable of accessing the Internet but his

house had access to the Internet. As set forth above, Navarrete-Martinez used the Internet to

facilitate his receipt a11d shipment of firearms in interstate and/or foreign commerce, including but

not limited to using Facebook and other Internet sites. It is probable that Navan·ete-Martinez

accessed the Internet while in his home via the Device.



                                    REQUEST FOR SEALING

        51.     I request that the Court order that all papers in support of this application, including

the affidavit and seai·ch warrant, be sealed until further order of the Court. These documents

discuss an ongoing criminal investigation that is not known to all of the tai·gets of the investigation.

Accordingly, there is good cause to seal these documents because their premature disclosure may

seriously jeopardize that investigation.

                                               CONCLUSION


       52.      I submit that this affidavit supports probable cause for a search wai-rant authorizing

the examination of the Device described in Attachment A to seek the items described in

Attachment B.
                                                  18
Case 4:18-cm-00012-BAB Document 1            Filed 10/29/18 Page 20 of 23 PageID #: 20




                                                Respectfully submitted,



                                                Jer m . Ridenour, Special Agent
                                                Homeland Security Investigations


     Subscribed and swom before me this   ~q'aay of October, 2018.


                                             Hono,Ld;t~
                                             Chief United States Magistrate Judge




                                           19
Case 4:18-cm-00012-BAB Document 1                 Filed 10/29/18 Page 21 of 23 PageID #: 21




                                        ATTACHMENT A


         1.      The property to be searched is an emachines E525-2632 laptop computer bearing

  serial number LXN7502171013103D51601, hereinafter the "Device." The Device is currently

  maintained as evidence by HSI within the Western District of Arkansas.

         This warrant authorizes the forensic examination of the Device for the purpose of

  identifying the electronically stored information described in Attachment B.
Case 4:18-cm-00012-BAB Document 1                       Filed 10/29/18 Page 22 of 23 PageID #: 22




                                             ATTACHMENT B


         1.         All records on the Device described in Attachment A that relate to violations of

  Title 21 U.S.C. §§ 841,843, and 846, and Title 18 U.S.C. §§ 554, and 924(c), and involve

 Yeyserh Navarrete-Martinez since January 1, 2013, including:

               a. records, documents, programs, applications or materials, or evidence of the

                    absence of same, sufficient to show address book or contact information,

                    including all stored or saved telephone numbers;

               b. records, documents, programs, applications or materials, sufficient to show instant

                   and social media messages (such as Facebook, Facebook Messenger, Snapchat,

                   FaceTime, Skype, and WhatsApp Messenger), SMS text, email communications

                   or other text or written communications sent to or received from the Device;

              c. types, amounts, and prices of drugs trafficked as well as dates, places, and

                   amounts of specific transactions;

              d. any information related to sources of drugs (including names, addresses, phone

                   numbers, or any other identifying information);

              e. Global Positioning System ( 11 GPS 11 ) coordinates and other information or records

                   identifying travel routes, destinations, origination points, and other locations;

              f.   all bank records, checks, credit card bills, account information, and other financial

                   records;

              g. evidence of who used, owned, or controlled the Device at the time the

                   things described in this warrant were created, edited, or deleted, such as

                   logs, registry entries, configuration files, saved usernames and passwords,

                   documents, browsing history, user profiles, e-mail, e-mail contacts, chat and

                   instant messaging logs, photographs, and correspondence;
Case 4:18-cm-00012-BAB Document 1                  Filed 10/29/18 Page 23 of 23 PageID #: 23




          h. records of internet activity, including firewall logs, caches, browser history and

                cookies, "bookmarked" or "favorite" web pages, search terms that the user entered

                into any internet search engine, and records of user-typed web addresses;

          i.    evidence of the presence or absence of software that would allow others to control

               the Device, such as viruses, Trojan horses, and other forms of malicious software,

               as well as evidence of the presence or absence of security software designed to

               detect malicious software;

         j.    evidence of the attachment of other devices;

         k. evidence of counter-forensic programs (and associated data) that are designed to

               eliminate data from the Device;

         L evidence of the times the Device was used;

         m. passwords, encryption keys, and other access devices that may be necessary to

               access the Device;

         n. applications, utility programs, compilers, interpreters, or other software, as well as

               documentation and manuals, that may be necessary to access the Device or to

               conduct a forensic examination of it;

         o. records of or information about Internet Protocol addresses used by the Device;

         p. records of or info1mation about the Device's internet activity, including firewall

               logs, caches, browser history and cookies, "bookmarked" or "favorite" web pages,

               search terms that the user entered into any internet search engine, and records of

               user-typed web addresses.
